In re Scott J. Bourque; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of St. Martin, 16th Judicial District Court Div. E, Nos. 90-116,325, 138,657; to the Court of Appeal, Third Circuit, No. KH 14-00524.
Granted in part; denied in part. • The court of appeal’s ruling ordering an evi-dentiary hearing is vacated. The matter is remanded to the district court for consideration of relator’s pro se application for post-conviction relief filed in 2012 seeking an out-of-time appeal of the district court’s 1997 judgment denying his request to discharge his attorneys, to terminate his appeal, and to expedite his execution on grounds that he was not competent to understand his legal position and the options available to him. In all other respects, the writ application, which includes *1292relator’s pro se filings in this court, is denied.